The opinion of the court was delivered by
Watkins, J.
The accused having been convicted of petit larceny and sentenced to six months’ imprisonment in the State peniten*975tiary prosecutes this appeal, relying for relief upon a single bill of exceptions taken to the ruling of the trial judge admitting in evidence certain confessions — her objection being that they were not freely and voluntarily made, but “extorted under duress and threats of criminal prosecution.”
The defendant’s bill of exception states that the pertinent evidence was, in substance, that the prosecuting witness had called her out of his house and took her in custody, having caught her stealing chickens, stating that he was going to put her in' jail; whereupon the said accused made statements admitting the theft, and promising to pay the prosecutor for the stolen property if he (the prosecutor) would keep her from going to jail.
But the trial judge appends to the bill of exceptions the following statement of the proven facts of the case, viz.:
“ It was proven by the State, by Richard Williams, that he. had caught the accused in his yard and in possession of four chickens. That she had fled, but was pursued and caught, and, while in the possession of the prosecuting witness (who was not an officer), she offered to pay for the chickens. All this was voluntary on the part of the accused.”
The judge’s ruling was undoubtedly correct. There was not, in our opinion, the least show of force or coercion used by the prosecutor to superinduce the confession made. The accused was caught in the actual possession of the property that had been recently stolen, and the captor was not an officer of the law.
We simply adhere to a general principle announced in many cases, that we feel bound to accept as our guide the statement of fact that is furnished by the judge in case of there being any doubt as to the facts proved at the trial — the testimony not having been reduced to writing and appended to a bill of exceptions. State vs. Pomp Joseph, 45 An.
Judgment affirmed.